DETAILED ACTION
This communication is responsive to claim amendment filed on 08/31/2021.
Claims 1-7 are canceled.
Claims 8-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney of record, Gregory L. Maurer (Reg. No. 43,781), on November 22nd, 2021.
	In the claims… 
Claims 15 and 17 are amended as followings:
15. (Currently Amended) A non-transitory computer-readable storage medium facilitating aging of database object data, the non-transitory computer-readable storage medium including instructions that, when executed by a computer, cause the computer to:

in response to the command, age the target database object and the associated one or more additional database objects, wherein the aging comprises freeing memory that was storing the target database object and freeing memory that was storing the associated one or more database objects; 
wherein the aging further comprises copying contents of the target database object and the associated one or more additional database objects to secondary storage.

17. (Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein aging the one or more additional database objects includes copying data for the one or more additional database objects from a system memory to [[a]] the secondary storage.

Reasons for Allowance
The present application has been thoroughly reviewed. Examiner respectfully submits that claims 8-20 (re-numbered as 1-13) are allowed. 
The following is an examiner’s statement of reason for allowance: 
Regarding claim 8, the prior art of record (see Patent Board Decision mailed on 07/26/2021, pages 1 and 9-10), singularly or in combination, does not anticipate or 
Regarding claim 15, the prior art of record (see Patent Board Decision mailed on 07/26/2021, pages 1 and 10), singularly or in combination, does not anticipate or render obvious the combined particular limitations: “wherein the target database object is associated with one or more additional database objects in the database; and in response to the command, age the target database object and the associated one or more additional database objects; wherein the aging further comprises copying contents of the target database object and the associated one or more additional database objects to secondary storage.”  These limitations are disclosed/defined in the Applicant’s specification at paragraphs [0004, 0018], and [0022], e.g., the command to age is “an UNLOAD command as is used in relational database, such as Structured Query Language (SQL) database…”. 
The above indicated limitations together with the other limitations of independent claims 8 and 15 are novel and non-obvious over the prior art of record. The dependent claims 9-14 and 16-20, being definite, enabled by the specification, and further limiting to the independent claims 8 and 15 are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169